' El Juez Pkesidente Se. Heeuawdez,
emitió la opinión del tribunal.
Con fecba 12 de febrero de 1917, Pedro Gandía Córdova presentó demanda jurada en la Corte de Distrito de San Juan, Sección Primera, contra Jobann D. Stubbe sobre nuli-dad de la escritura de disolución y liquidación de la socie-dad Gandía & Stubbe que ambos habían otorgado en 24 de julio de 1916 y se procediera a disolver y liquidar la men-cionada sociedad previo un inventario y balance del verda-dero estado del activo y pasivo de la misma; y en la cele-bración del juicio, al que asistió únicamente Ja parte deman-dante, propuso ésta entre otras pruebas como evidencia, el record del pleito número 12213 que llevaba el número 830 en la Sección Segunda de la expresada corte antes de ser trasladado a la Primera, seguido por el mismo Pedro Gandía Córdova contra Arturo Trías y Jobann D. Stubbe, sobre liquidación de la sociedad mercantil Gandía & Stubbe y des-titución del liquidador Arturo Trías, cuya evidencia fué ad-mitida por la corte y marcada como “Exhibit No. 38.”
La Corte de Distrito de San Juan, Sección Primera, pro-nunció sentencia en 28 de octubre de 1920 en el pleito de nulidad contra el demandado Jobann D. Stubbe declarando con lugar la demanda, y Stubbe interpuso contra ella recurso de apelación para ante esta Corte Suprema.
^ El apelante Stubbe, acogiéndose a la Ley No. 27 de 27 de noviembre de 1917 solicitó de la corte ordenara al taquí-grafo que hiciera y preparara una transcripción de las de-claraciones ofrecidas y tomadas, de las pruebas ofrecidas y practicadas y de todas las alegaciones, actos o manifesta-ciones de la corte, así como de todas las objeciones y excep-ciones de los abogados y cuestiones y materias que con las mismas se relacionen a los efectos de la apelación y la corte así lo ordenó en 29 de noviembre de 1920, habiendo cumplido el taquígrafo dicha orden.
Señalado el día 9 de mayo de 1921 para la aprobación *718de la transcripción del record taquigráfico, el apelado por medio de moción escrita solicitó de la corte fueran elimina-dos de la transcripción del record del pleito No. 830 varios documentos y la corte con oposición del apelante Stubbe dictó resolución en 24 de mayo de 1921 ordenando que fuera elimi-nado del' record todo el “Exhibit 38” a excepción de los es-critos de demanda, de contestación y de la sentencia recaída, concediendo al apelante dos días para presentar la trans-cripción enmendada por entender que el único fin que se pro-puso el demandante al presentar los autos del .caso No. 830, marcado como “Exhibit No. 38,” fué el de acreditar que ante la sección 2a. se presentó una demanda por el demandante contra el mismo demandado para cuyo fin bastaba con la transcripción de la demanda, de la contestación y de la sen-tencia, y porque la transcripción de todos los autos, que es materia impertinente, a nada conduciría como no fuera a aumentar el volumen de la transcripción en más de 400 pá-ginas y llenar la transcripción de documentos que no tienen relación con el pleito y que no fian sido tomados en cuenta por la corte al dictar su sentencia, dificultándose al Tribunal Supremo el estudio de la apelación.
Bajo los becbos expuestos comprobados por el record del caso elevado original a esta Corte Suprema solicitó Jobann D. Stubbe que mediante recurso de certiorari se ordene la anulación de la orden de la corte inferior de 24 de mayo de 1921, en virtud de la cual fué eliminada del record taquigrá-fico la evidencia de que se deja becbo mérito.
Alega el peticionario para sostener su recurso que el record “Exhibit No. 38” fué presentado como evidencia por la misma parte demandante no pudiendo por tanto eliminar de él documentos comprendidos en el mismo e invoca para sostener su pretensión la sección 2a. de la Ley No. 27 de 27 de noviembre de 1917.
Dicba sección segunda reza así:
*719"Al recibir diclio escrito (el escrito solicitando que se haga y prepare la transcripción), será el deber de la corte ordenar al taquí-grafo de la misma que transcriba fiel y completamente el récord taqui-gráfico del juicio, el taquígrafo dentro de las veinte días después de ha-bérsele así ordenado por la corte, deberá preparar una transcripción de las notas taquigráficas del juicio, incluyendo en dicha transcripción copia de todos los documentos ofrecidos y admitidos como prueba, y de cualquier otra materia que se hubiera solicitado en el escrito que se incluya en la transcripción, y entregará ésta al secretario de la refe-rida corte. Cuando dicha transcripción sea entregada al secretario, el juez señalará día para su aprobación. * * El día fijado para su aprobación, el juez la examinará y cuidará de que la misma sea una copia exacta, verdadera y justa de los procedimientos que tuvie-ron lugar durante el juicio, de las declaraciones ofrecidas y tomadas, de las pruebas ofrecidas y practicadas, actos y manifestaciones de la corte, así como todas las objeciones y excepciones de los letrados y de la materia a que las mismas se, refieren. En dicho acto las partes po-drán solicitar la inclusión de todos aquellos documentos, constancias o particulares que deban unise a la misma, de acuerdo con las resul-tancias del litigio para su mayor exactitud. El juez entonces certifi-cará la virtualidad y corrección de dicha transcripción. * * * ”
La simple lectura del texto legal transcrito muestra la razón que asiste al peticionario.
El pleito No. 830 fué propuesto por el demandante como ■evidencia y como tal fué admitido por la corte quedando mar-cado ‘Exhibit No. 38.” No hizo el demandante la más ligera indicación de que su propósito fuera acreditar con esa evi-dencia que ante la Sección 2a. se había presentado una de-manda por el demandante y contra el mismo demandado. El juez admitió esa evidencia en los mismos términos en que fué propuesta y a esa admisión no puso reserva alguna vi-niendo así a formar parte de la evidencia el record total del pleito No. 12213 que era el 830 de la Sección 2a., antes de ser trasladado. Es tardía la calificación de impertinente que da el juez a la totalidad del record expresado en su resolución ordenando la eliminación de varios documentos del mismo. Y no importa como expresa el juez que no haya tenido en cuenta *720para dar su sentencia los documentos mandados a eliminar, pues en grado de apelación esos mismos documentos elimi-nados acaso pueden servir de base al apelante para sostener el recurso, por más que ni lo afirmamos ni lo neg’amos.
Quizás puedan ocurrir circunstancias especiales en que los preceptos de la sección 2a. tengan alguna excepción; pero ténganla o no la tengan, el apelado que como liemos dicho fué quien propuso en evidencia los autos del caso No. 830, marcado como “Exhibit No. 38,” y el juez que la admitió sin reserva alguna, no demuestran satisfactoriamente la con-currencia de aquellas circunstancias y por tanto nos falta base para discutir y considerar si el presente caso de elimi-nación podría estudiarse como una excepción a la sección 2a. de la Ley No. 27 de 27 de noviembre de 1917.
No importa que la representación de Stubbe haya inter-puesto recurso de apelación contra la resolución de 24 de mayo de 1921, pues según jurisprudencia de esta Corte Su-, prema el recurso de certiorari puede utilizarse no obstante el de apelación cuando sea más rápido y eficaz para los fines de la justicia.
Tampoco es aplicable al presente caso el artículo 55 del Reglamento de esta' Corte Suprema que en el acto de la vista ha invocado el opositor, para corregir algún error o defectos de las copias de los autos.
Por las razones expuestas procede declarar con lugar el recurso de certiorari y anular la resolución de la Corte de Distrito de San Juan, Sección Primera, de 24 de mayo de 1921, devolviéndose los autos a dicha corte a los fines pro-cedentes.

Con lugar el recurso y anulada la orden que dictó la Corte de Distrito, devolviéndose los autos para ulteriores procedimientos.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.